UNITED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA

 

 

)

UNITED STATES OF AMERICA )
)

)

v. ) Case No: 13-cr-36 RCL

)

RODNEY JOHNSON )
)

)

Defendant. )

)

ORDER

Withont objection, the Court hereby AD()PTS the Report and Recommendation of
Magistrate Judge Harvey.

Defendant’s use of medical marijuana is a violation of federal law. Defendants under
federal supervision are prohibited from using medical marijuana even if that use is in compliance
with D.C. law or the law of any other state.

The Court agrees, however, that in this case the defendant’s use was not a willful
violation of his supervised release, and therefore defendant’s term of supervised release shall not
be revokedl

Moreover, the Court agrees with Magistrate Judge I-Iarvey that the conduct of the
defendant and the interests of justice lead to the conclusion in this case that the motion for early
termination of supervision as successful shall be, and hereby is, GRANTED.

lt is SO ORDERED.

Date: January £, 2017

 

Roy C. Lam erth
United States District Judge